DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-12, 14-20
Withdrawn: 
3
Rejected:
1, 2, 4-12, 14-20
Amended: 
1-3, 9, 12
New: 
NONE
Independent:
1, 12


Claim Objections
Claims 19 and 20 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 17 and 18, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Any prior art applicable to claim 17 will be held equally applicable to claim 19, and any prior art applicable to claim 18 will be held equally applicable to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP55161043A (JP’043) in view of “Metals Handbook” p 426-429 or Koshino et al (US 2017/0283913).
JP’043 teaches an aluminum alloy comprising (in wt%):	

cl. 1
cl. 2


cl. 9
JP’043
Fe
0.2-0.6
0.25-0.55
Fe, Mn, Cr, Ti, Co, Ni and V= 0.6-0.9% 
(cl. 10, 13)

0.2-0.5
0.1-1.0
Mn
0.06-0.25
0.08-0.2


0.1-0.2
-0.3
Si
-0.5
-0.25


-0.25
0.05-1.0 opt.
Cu
-0.5
-0.25


-0.25
0.05-0.5 opt.
Mg
-1.5
-0.25


-0.1
0.1-3.0 opt.
Zn
0.001-0.4
-0.2


-0.2
-
Ni, Ti, Co, Nb, Cr, V, Zr, Hf, Ta
1+

0.01-0.15 Ti (cl. 4)
0.01-0.2 V (cl. 5)
0.01-0.60 Ni (cl. 6)
0.01-0.60 Co (cl. 7)
0.01-0.3 Nb, 0.01-0.2Cr, 0.01-0.25Zr, 0.01-0.30Hf, OR 0.01-0.20Ta (cl. 8)
-0.15 Cr, -0.6 Ni, -0.12Ti, -0.6Co, -0.2Nb, -0.18 V, -0.25V, -0.30 Hf, -0.15 Ta
-0.3 Cr
-0.3 Ti
0.01-0.2 total (Ni, Co, V)
impurities
-0.15






Table 1: instant claims vs. JP’043
which overlaps the alloying ranges of instant claims 1, 2, 4-9 (see Table above for comparison). Concerning the amended Zn range of 0.001 to 0.4wt% Zn (cl. 1), though JP’043 does not specify Zn, Zn is held to be a common impurity of aluminum alloys, typically present ≤0.25% (see Metals Handbook Table 1, p 426-429). Alternatively, Koshino teaches 0-1.0% Zn is present in aluminum alloys intended for sheets in order to promote precipitation and improve bake hardenability [0054, 0058]. It would have been obvious to one of ordinary skill in the art to have added/allowed 0-1.0% Zn (taught by Koshino) or ≤0.25% Zn (taught by Metals Handbook) for the aluminum alloy of JP’043, because Metals Handbook teaches said impurity range is typical for aluminum alloys, or because Koshino teaches low amounts of Zn (i.e. 0-1.0% Zn) are beneficial to improve bake hardenability for aluminum alloys.  
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

	Concerning claim 10, JP’043 teaches ranges of Fe, Mn, Cr, Ti, Co, Ni and V that when combined, broadly overlap the claimed range of 0.6-0.9 (i.e. 0.4% Fe, 0.1% Mn, 0% Cr, 0.05% Ti, 0.05% total Co Ni and V, all which fall within the ranges of JP’043, lead to a total=0.6%).
Concerning claim 11, JP’043 does not specify the claimed grain size. However, because the composition of JP’043 and Metals Handbook or Koshino overlaps the claimed composition (including grain refining addition of Ti), then substantially the same grain size is reasonably expected for the Al-Mn-Fe alloy plate of the prior art, as for the instant invention.


Claims 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP2,055,473 (hereinafter EP’473) in view of JP’043.
EP’473 teaches a multilayer metal sheet comprising a core alloy of 6xxx, with a cladding alloy on one or both sides of said core alloy (abstract), said cladding alloy comprising (in wt%):

cl. 12 multilayer sheet, clad alloy:
EP2,055,473A1
cladding alloy:
Fe
0.2-0.6
<0.3
Mn
0.06-0.25
<0.3
Si
-0.5
0.3-0.8
Cu
-0.5
<0.3
Mg
-0.45
0.3-0.7
Zn
-0.4
<0.05% other
Ni, Ti, Co, Nb, Cr, V, Zr, Hf, Ta
1+
-
impurities
-0.15
<0.05% other
Total Fe, Mn, Cr, Ti, Co, Ni, and V
0.60-0.90


Table 2: instant claims vs. clad product of EP’043
Though EP’473 does not teach the addition of one or more elements selected from the group consisting of Ni, Ti, Co, B, Cr, V, Zr, Hf, and Ta, JP’043 teaches that the addition of 0.01-0.2% total Ni, Co, and V added to Aluminum sheet alloys prevents the occurrence of streaks (abstract).
Concerning the amendment to claim 12, EP’473 teaches ranges of Fe, Mn, Cr, Ti, Co, Ni and V that when combined, broadly overlap the claimed range of 0.6-0.9 (i.e. 0.25% Fe, 0.25% Mn, 0.2% total Co Ni and V, all which fall within the ranges of EP’473 combined with JP’043, lead to a total=0.7%).
 Because EP’473 teaches a multilayer sheet with a cladding layer containing ranges of Fe, Mn, Si, Cu, Mg, and Zn within the claimed ranges, and because JP’043 teaches motivation to add 0.01-0.2% total Ni, Co, and V to said clad sheet layer, it is held that EP’473 and JP’043 have created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 14, as stated supra, EP’473 teaches a core layer of AA6xxx (abstract). 
Concerning claim 15, as stated supra, EP’473 teaches said cladding is applied on one or both sides of said core alloy (abstract). 
Concerning claim 16, the claimed first and second interfaces are met by the clad structure of EP’473, by virtue of the cladding applied to one or more sides of the core alloy.
Concerning claims 17-20, EP’473 teaches said clad product is used for automotive body parts [0014], which includes the claimed body side panel (cl. 18, 20), and motor vehicle body part (cl. 17, 19).

Response to Amendment/Arguments
In the response filed on 1/31/22 applicant amended claims 1-3, 9, 12, and 19, and submitted various arguments traversing the rejections of record. No new matter has been added.   
Applicant’s argument that the instant invention is allowable because JP’043 does not teach the amended range of Zn has not been found persuasive. As set forth supra, though JP’043 does not specify Zn, Zn is held to be a common impurity of aluminum alloys, typically present ≤0.25% (see Metals Handbook Table 1, p 426-429). Alternatively, Koshino teaches 0-1.0% Zn is present in aluminum alloys intended for sheets in order to promote precipitation and improve bake hardenability [0054, 0058]. It would have been obvious to one of ordinary skill in the art to have added/allowed 0-1.0% Zn (taught by Koshino) or ≤0.25% Zn (taught by Metals Handbook) for the aluminum alloy of JP’043, because Metals Handbook teaches said impurity range is typical for aluminum alloys, or because Koshino teaches 0-1.0% Zn is beneficial to improve bake hardenability.  
The examiner agrees the amendment has overcome the rejections of claims 12, 14-20 in view of Brinkman. However, the amendment to independent claim 12 resulted in the amended claims being rejected over EP’473 in view of JP ‘043.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/16/22